DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the inclusion of positive method steps within an apparatus claim is indefinite, since it is not understood if the claim has an improper preamble (method, in lieu of apparatus) or if the claim is reciting the capability of performing the claimed steps. For example, in claim 1, line “wherein materials are placed in…” is a positive method step, and is therefore indefinite. It would be proper to recite ‘when materials are placed….” or the ‘bearing pot is configured to receive materials and…” etc. 
 	Regarding claim 1, similar limitations are indefinite—including line 7 “cone rotates” (better as ‘cone is configured to rotate’ or similar). Line 11 ‘limit feeding rod rotates and pushes…” may be better and definitely recited as ‘limit feeding rod is configured to rotate and push…’ or similar. 
	Regarding claim 10, the elements of the claim lack antecedent basis—the claim recites ‘the conical self-positioning limit feeding device….’ Which was not recited in the claim. Similarly, “the bearing pot,” “the rotating…cone” “the limit feeding rod” all lack antecedent basis. Claim 10 appears to have been intended to incorporate claim 1—as by reciting “the conical self-positioning limit feeding device set forth in claim 1” or equivalent incorporation of the elements. Because the claim does not have proper antecedent basis, the scope of the claim is indefinite and rejected under 112(b). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724